NUMBER 13-14-00734-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


JOSHUA JAMES OZUNA,                                                                          Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                           Appellee.


                        On Appeal from the County Court at Law
                               of Kerr County, Texas.



                                             ORDER
                  Before Justices Garza, Benavides, and Perkes
                                Order Per Curiam

        Appellant, Joshua James Ozuna, filed a notice of appeal with this Court from his

conviction for possession of marijuana.1 The record currently before the Court fails to

include a certification of appellant’s right to appeal.


        1 This case is before the Court on transfer from the Fourth Court of Appeals in San Antonio pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
       Based upon information provided by the district clerk’s office, a certification has

not yet been entered by the trial court.          Accordingly, this matter is ABATED and

REMANDED to the trial court for entry of a certification of the appellant’s right to appeal.

On remand, the trial court shall immediately issue notice of a hearing and accordingly

conduct a hearing addressing the foregoing matter.            We further direct that, after

conducting the hearing, the trial court certify whether appellant has the right of appeal.

The trial court's certification, and any orders it enters, shall be included in a supplemental

clerk's record. The trial court is directed to cause the supplemental clerk's record to be

filed with the Clerk of this Court within thirty days of the date of this order. Should the

trial court require more time to comply with the directions of this Court, it shall request an

extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                    PER CURIAM


Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed this
The 30th day of March, 2015.




                                              2